             Case 1:17-cv-00548-TSC Document 36 Filed 01/21/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                          )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,                   )
                                          )
                              Plaintiff,  )
                                          )
            v.                            )                 No. 1:17-cv-00548-TSC
                                          )
DEPARTMENT OF HOMELAND                    )
SECURITY, et al.,                         )
                                          )
                              Defendants. )
____________________________________      )

     DEFENDANTS’ MOTION FOR STAY IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of all proceedings in this case.

       1.      The appropriation act or acts that had been funding the Department of Justice (DOJ) and

defendants Department of Homeland Security (DHS), U.S. Customs and Border Protection (CBP), and

U.S. Immigration and Customs Enforcement (ICE) expired at the end of the day on December 21, 2018,

and appropriations to DOJ, DHS, CBP, and ICE lapsed. DOJ does not know when funding will be

restored by Congress.

       2.      Absent an appropriation, DOJ attorneys and employees of DHS, CBP, and ICE assigned

to this case are prohibited from working, even on a voluntary basis, except in very limited

circumstances, including “emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342.

       3.      The Government therefore requests a stay of all proceedings in this case until Congress

has restored appropriations to DOJ, DHS, CBP, and ICE. If this motion for a stay is granted, the

Government will notify the Court as soon as Congress has appropriated funds for DOJ, DHS, CBP, and

ICE. The Government requests that, at that point, all current deadlines for the parties be extended

commensurate with the duration of the lapse in appropriations.
              Case 1:17-cv-00548-TSC Document 36 Filed 01/21/19 Page 2 of 3



        4.     Opposing counsel advises that plaintiff will take no position on the Government’s motion

for stay.

        5.     Therefore, although we greatly regret any disruption caused to the Court and plaintiff, the

Government hereby moves for a stay of all proceedings in this case until appropriations to DOJ, DHS,

CBP, and ICE have been restored.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director

                                              s/ David M. Glass
                                              DAVID M. GLASS, DC Bar 544549
                                              Senior Trial Counsel
                                              Department of Justice, Civil Division
                                              1100 L Street, N.W., Room 12020
                                              Washington, D.C. 20530
                                              Tel: (202) 514-4469/Fax: (202) 616-8460
                                              E-mail: david.glass@usdoj.gov
Dated: January 21, 2019                       Attorneys for Defendants


                                     CERTIFICATE OF SERVICE

        I certify that I served the within motion and proposed order on all counsel of record by filing

them with the Court by means of its ECF system on January 21, 2019.

                                              s/ David M. Glass




                                                     2
               Case 1:17-cv-00548-TSC Document 36 Filed 01/21/19 Page 3 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                          )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,                   )
                                          )
                              Plaintiff,  )
                                          )
            v.                            )                   No. 1:17-cv-00548-TSC
                                          )
DEPARTMENT OF HOMELAND                    )
SECURITY, et al.,                         )
                                          )
                              Defendants. )
____________________________________      )

                                          [PROPOSED] ORDER

         It is hereby ordered as followed in view of defendants’ motion for stay in light of lapse of

appropriations and good cause having been shown:

         1.     Defendants’ motion is granted.

         2.     All proceedings in this case are stayed until Congress restores appropriations to the

Department of Justice, Department of Homeland Security, U.S. Customs and Border Protection, and

U.S. Immigration and Customs Enforcement.

         3.     All current deadlines in this case are extended commensurate with the duration of the

lapse in appropriations.


Dated:
                                        UNITED STATES DISTRICT JUDGE
